Citation Nr: 1453670	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-24 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to December 22, 2011.  

2.  Entitlement to an evaluation in excess of 70 percent for service-connected PTSD on or after December 22, 2011.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and His Girlfriend

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

During the pendency of the appeal, the RO issued a March 2012 rating decision increasing the rating for PTSD to 70 percent effective December 22, 2011.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of increased evaluation for PTSD remains on appeal and has been recharacterized as reflected on the title page.  

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record in Virtual VA.  

A review of the Veteran's Virtual VA claims file also reveals records from the Portland VA Medical Center (VAMC) and Metro West Community Based Outpatient Clinic (CBOC) for treatment from October 2007 to August 2013.  The RO considered these records in a September 2013 supplemental statement of the case.  The Veterans Benefits Management System does not include any additional documents.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, but has not been manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to December 22, 2011, the criteria for a 70 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met at any point during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with a notification letter in July 2010, prior to the initial decision on the claim in October 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The July 2010 letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The July 2010 letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  Specifically, he was informed in the notice of types of evidence that might show such a worsening, including information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him.  

Further, the July 2010 notice informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim.  The letter also explained how disability ratings and effective dates are determined.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  In February 2009, the Veteran reported private treatment through his ex-wife's insurance to his mental health care providers at the Portland VAMC.  However, he specified that he had discontinued this private treatment two years earlier (2007) when that insurance ran out upon his divorce.  At his June 2014 hearing, the Veteran reiterated that his private treatment outside the VA healthcare system had been 7 years ago in 2007.  Therefore, this private mental health care treatment entirely pre-dates the appellate period beginning one year prior to his June 2010 claim for increased evaluation.  38 C.F.R. § 3.400(o)(2).  At his hearing, the Veteran also testified that his social security benefits are based on age rather than disability; therefore, they are not relevant to his claim for an increased evaluation for PTSD.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Hence, the Board finds that the Veteran has not identified any other available, outstanding records that are relevant to the claim being decided herein.  The record also includes written statements provided by the Veteran and his representative.  

The Veteran was also afforded VA examinations in August 2010 and December 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has argued that the VA examinations were too brief and did not include enough psychological testing.  However, the Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on examinations, and fully address the rating criteria relevant to the evaluation of his PTSD.  These examinations include a full discussion of the frequency and severity of the Veteran's symptoms attributable to his service-connected PTSD and reflect PTSD symptoms that are consistent with the symptoms recorded in the contemporaneous VA treatment records.  

Additionally, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in December 2011.  38 C.F.R. § 3.327(a).  He has continued to seek out mental health treatment through the VA healthcare system since that examination, and the most recent treatment records do not reflect an increase in the severity of his service-connected PTSD.  Nor do they identify any additional symptoms.  In June 2013, these treatment records reflect the same Bupropion prescription the Veteran has had since October 2007.  Further, that June 2013 mental health care provider found no homicidal ideation or psychotic features.  Additionally, the Veteran's June 2014 testimony focused on the fact that, while he has temporary exacerbations around the May anniversary of his stressor or holidays such as the Fourth of July, that with regard to his baseline level of disability, "nothing really has changed" since the RO's award of a 30 percent evaluation.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Moreover, the appellant was afforded an opportunity to present testimony at a hearing before the Board in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  As discussed above, the Veteran specified that, since 2007, he has received all of his mental health care through the VA Healthcare system and that his SSA benefits are based on retirement rather than disability.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  The Veteran and his girlfriend testified as to his PTSD symptoms, and the effect that these symptoms have on his daily living.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran contends that he is entitled to a higher evaluation for his service-connected PTSD.  

Historically, in a December 1971 rating decision, the RO assigned an initial noncompensable evaluation from July 9, 1971.  In the October 2010 decision on appeal, the RO increased that evaluation to 30 percent evaluation, effective from the date of the Veteran's June 29, 2010, claim for increased evaluation.  In a March 2012 rating decision, the RO increased that evaluation again to 70 percent effective the date of the December 22, 2011, VA examination.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under this criteria, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The evidence for consideration in this case includes VA treatment records, VA examination reports, and lay statements.  The Veteran was initially diagnosed with psychoneurosis at a November 1971 VA examination shortly after his separation from service and entered the VA healthcare system in October 2007 when his private health insurance expired.  At that time, a friend brought him into the Portland VAMC's emergency room due to concern over suicidal ideation involving a specific plan to shoot himself.  The emergency department recorded the Veteran's report of PTSD and depression diagnoses.  

The Veteran established care at the Metro West CBOC in November 2007, screened positive for PTSD in December 2008, sought an urgent appointment in January 2009, and began regular treatment with a psychiatry resident in February 2009.  In March 2009, he was forced to cancel his appointment due to a change in his job schedule, but then re-engaged in mental health services in August 2010.  The Veteran began seeing a psychiatry nurse for medication management in January 2011, and in March 2011, a licensed social worker was utilized for case management.  He continued seeing a psychiatry nurse for medication management roughly every three months through May 2013 and continued this treatment regimen with a new psychiatry nurse in June 2013.  Additionally, the Veteran attended an eight-week group therapy program for PTSD symptom management from March 2011 to May 2011.  

From October 2007 through March 2009, treatment records detail the Veteran's treatment for suicidal ideation.  He also reported complete estrangement from his daughter in February 2009 and June 2013 and attempts at reconciliation with his son in March 2009, March 2011, and June 2013.  In February 2009, the Veteran reported his recent lay off in September 2008, and in March 2009 he reported that he had secured a new job, which he later told a December 2011 VA examiner that he had lost in June 2010.  In August 2010, the Veteran sought treatment for increased symptoms of intrusive thoughts and poor sleep since becoming involved in the VA's vocational rehabilitation program.  

At the August 2010 VA examination, the examiner concurred with the diagnosis for PTSD.  She reviewed the claims file, noting the Veteran's shrapnel wounds and combat experience, as well as the 1971 diagnosis for psychoneurosis and VA treatment with antidepressant prescription.  The Veteran reported his medical history involving private treatment with a psychologist and described his struggle with PTSD and depression over the years.  The Veteran also reported a social history involving a recent divorce after 30 years of marriage, estrangement from his children, a recent lay off from a mortgage company, and minimal social activities.  

The examiner noted that the Veteran exhibited restless motor activity, a cooperative attitude, and anxious mood.  She further noted that he was casually dressed and easily distracted, but oriented in all spheres.  She did not record any inappropriate behavior, obsessive or ritualistic behavior, or panic attacks.  The examiner did, however, record symptoms of intrusive thoughts, sleep disturbance, reactivity to trigger stimuli, a sense of estrangement from others, patterns of avoidance, social isolation, hypervigilance, and an exaggerated startle response.  She further reported constant anxiety and tension; recurrent episodes of major depression with depressed mood, anhedonia, impaired concentration and focus, and a pessimistic outlook; and estrangement from his family members.  She recorded a GAF score of 57 and concluded by diagnosing PTSD and major depression, specifying that major depression is secondary to PTSD.  

The December 2011 VA examiner also reviewed the Veteran's claims file, noting the PTSD and major depressive disorder diagnoses, as well as VA treatment with antidepressant prescription over the past two years.  The Veteran reported to that examiner that he had last worked in information technology in June 2010, but had lost that job due to the economy.  The examiner noted the Veteran's depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, an inability to establish and maintain effective relationships, and suicidal ideation.  That examiner found no panic attacks, short- or long-term memory impairment, flattened affect, abnormal speech, difficulty understanding complex commands, impaired judgment or abstract thinking, grossly impaired thought process or communication, obsessional rituals, impaired impulse control, spatial disorientation, delusions or hallucinations, inappropriate behavior, neglect of personal appearance, or disorientation.  He concurred with the diagnoses for PTSD and major depressive disorder and further concurred with the impossibility of differentiating between the Veteran's symptoms of depression and PTSD symptoms.  He summarized the Veteran's PTSD as causing occupational and social impairment in most areas, and assessed a GAF score of 50.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is that the Veteran is entitled to a 70 percent evaluation, but no higher, for his service-connected PTSD throughout the appeal period.

The Veteran has a history of symptoms that include suicidal ideation, anxiety, depression, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, the inability to establish and maintain family relationships, and difficulty adapting to stressful circumstances such as work or a work-like setting.  The VA treatment records and VA examination reports are consistent as to these symptoms.  Both the VA treatment records and examination reports are also consistent with the Veteran's testimony as to his symptoms at the June 2014 hearing.  At that hearing, he reported hypervigilance, anger problems, suicidal ideation, anxiety, moodiness, irritability, and sleep problems.  He further testified as to the effect these symptoms have on his ability to maintain employment and his relationships with his children.  

Moreover, the December 2011 VA examiner stated that the Veteran's PTSD caused occupational and social impairment in most areas.  The Board finds it unlikely that the Veteran's PTSD suddenly worsened on the day of that examination, particularly in light of his longstanding history of symptoms that includes suicidal ideation and difficulty maintaining relationships with his children.  Thus, resolving all reasonable doubt in his favor, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, is more consistent with a 70 percent disability evaluation throughout the appeal period.

Nevertheless, the Board finds that an evaluation in excess of 70 percent is not warranted for the Veteran's PTSD at any point during the pendency of the appeal.  A 100 percent evaluation is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 100 percent evaluation during the appeal period, to include consideration of his lay statements.  The Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have the Veteran's symptoms caused total occupational and social functioning, to include in areas referenced by the 100 percent criteria. Mauerhan, supra, Vazquez-Claudio, supra.

The Veteran's VA mental health care providers have consistently noted the Veteran to be neatly dressed and well groomed.  He has had normal speech, and there has been no homicidal ideation, delusions, hallucinations, inappropriate behavior, or disorientation.  His health care providers have also characterized his thought content to be fair rather than grossly impaired.  With regard to his memory, the VA treatment records regularly reflect that the Veteran's memory has been intact.  At the December 2011 VA examination, the examiner objectively noted only mild memory loss, without specific short- or long-term memory impairment.  There is no suggestion that the Veteran's memory loss has risen to the level of the loss of names of close relatives or his own name.  In addition, the Veteran's mental health care providers from 2007 through 2013 have consistently characterized his mood as depressed or sad, his judgment and insight as fair or intact, and his thought content as normal.  

In regards to a rating in excess of 70 percent, the Board emphasizes that the Veteran must meet both prongs of the 100 percent rating criteria, which requires total occupational and social impairment. 

While the Veteran testified that his PTSD symptoms created problems for him in the workplace, he reported to his mental health care providers that he had lost his job due to the economy.  This is consistent with his August 2010 report of increased PTSD symptomatology upon becoming involved in the vocational rehabilitation program.  Thus, the evidence suggests that the Veteran's PTSD causes difficulty in adapting to stressful circumstances such as work or a work-like setting, but does not show total occupational impairment due to PTSD.  

As to social impairment, the Board acknowledges that the Veteran has difficulty establishing and maintaining relationships.  For example, he is divorced and estranged from his own children.  However, the Board also notes that he has a girlfriend who appeared at that the hearing with him, and they indicated that they lived together.  Thus, it does not appear that the Veteran is completely unable to maintain a relationship.  As such, it cannot be said that he has total social impairment.  

The Board acknowledges the GAF scores of record that range between 50 and 57 during the appeal period.  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the serious symptomatology contemplated in the 70 percent evaluation and support such an evaluation.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the lay statements and treatment records and the VA examiner explanations to be the most probative evidence of the Veteran's psychological symptomatology.

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for the currently assigned 70 percent disability rating.  Overall, the Veteran has not demonstrated a level of impairment consistent with the criteria for a total evaluation.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for a total evaluation have not been met or approximated for any period in this appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9433.  Thus, the Board concludes that the weight of the evidence is against the Veteran's claim for a rating in excess of 70 percent for PTSD.  As such, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which primarily consists of depressed mood, anxiety, difficulty sleeping, problems with concentration, suicidal ideation, the inability to maintain his relationship with his children, and difficulty holding a job.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Indeed, the 70 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there is a higher rating available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation of the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Subject to the provisions governing the award of monetary benefits, an initial 70 percent rating, but no higher, is granted for PTSD throughout the appeal period.


REMAND

The Veteran's August 2010 lay statement and June 2014 testimony argued that his frequent job loss is due to his service-connected PTSD.  As previously noted, the Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


